Exhibit 10.3

 

SIXTEENTH AMENDMENT TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

THIS SIXTEENTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 5, 2017 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein, it being agreed that, except as expressly amended hereby, the terms and
provisions of the Credit Agreement and each other Loan Document (including all
collateral and guaranty requirements thereof) remain in effect without
modification;

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Article I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01New Definition.  The following defined term is hereby added to
Section 1.01 (Defined Terms) of the Credit Agreement in the appropriate
alphabetical order:

“‘Sixteenth Amendment Effective Date’ means May 5, 2017.”

Section 1.02Amendments to Section 1.01 (Defined Terms). The following defined
terms set forth in Section 1.01 (Defined Terms) of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:

“‘Consolidated’ means, when used with reference to financial statements or
financial statement items of Tesla and its Subsidiaries, the Borrower and its

--------------------------------------------------------------------------------

Subsidiaries or any other Person, such statements or items on a consolidated
basis in accordance with the consolidation principles of GAAP.”

“‘True-Up Liability” means Borrower’s liability to any Tax Equity Investor (as
measured in Dollars) due to a reduction of fair market value of Projects already
Tranched with such Tax Equity Investor, as set forth in the financial statements
of the Borrower and its Subsidiaries (or, from and after the Sixteenth Amendment
Effective Date, the financial statements of Tesla and its Subsidiaries) and as
may be reduced from time to time by the Tranching of such Projects pursuant to
the applicable Tax Equity Documents.”

Section 1.03Amendments to Section 1.01 (Defined Terms).

(a)The definition of “Cost of Acquisition” is hereby amended by adding “(or,
from and after the Sixteenth Amendment Effective Date, the financial statements
or Tesla and its Subsidiaries) ” following “financial statements of the Borrower
and its Subsidiaries ” in each of sub-sections (d) and (e) therein.

(b)The definition of “Interest Charges” set forth in Section 1.01 of the Credit
is hereby deleted in its entirety.

(c)The definition of “Interest Coverage Ratio” set forth in Section 1.01 of the
Credit is hereby deleted in its entirety

(d)The definition of “Permitted Acquisition” is hereby amended by adding the
words “(or, from and after the Sixteenth Amendment Effective Date, of Tesla and
its Subsidiaries) ” following “income statements of the Borrower and its
Subsidiaries ” in each of sub-sections (d)(iv) therein.

Section 1.04Amendment to Section 5.05 (Financial Statements; No Material Adverse
Effect).  Clause (c) of Section 5.05 (Material Adverse Effect) is hereby amended
and restated in its entirety as follows:

“Material Adverse Effect.  Since the date of the Audited Financial Statements
(and, in addition, after delivery of the most recent annual audited financial
statements required to have been delivered pursuant to Section 6.01, since the
date of such annual audited financial statements), there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.”

Section 1.05Amendments to Section 6.01 (Financial Statements).  

(a)Clause (a) of Section 6.01 (Audited Financial Statements) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(a)Audited Financial Statements.  As soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower
(or, from and after the Sixteenth Amendment Effective Date, Tesla), a

2

--------------------------------------------------------------------------------

Consolidated balance sheet of the Borrower and its Subsidiaries (or, from and
after the Sixteenth Amendment Effective Date, of Tesla and its Subsidiaries) as
at the end of such fiscal year, and the related Consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, (i) such Consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) such Consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Borrower and its Subsidiaries (or, from
and after the Sixteenth Amendment Effective Date, the Consolidated financial
statements of Tesla and its Subsidiaries).”

(b)Clause (b) of Section 6.01 (Quarterly Financial Statements) of the Credit
Agreement is hereby amended by adding the words “(or, from and after the
Sixteenth Amendment Effective Date, Tesla)” following the words “each fiscal
quarter of the Borrower” thereto.

(c)Sub-clause (b)(i) of Section 6.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(i)A Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries (or, from and after the Sixteenth Amendment Effective Date, Tesla
and its Subsidiaries) as at the end of such fiscal quarter, and the related
Consolidated and consolidating statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s (or, from and after the Sixteenth Amendment Effective Date,
Tesla’s) fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and prepared in accordance with GAAP and including management discussion and
analysis of operating results inclusive of operating metrics in comparative
form, such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries (or, from and after the Sixteenth Amendment Effective Date, of
Tesla and its Subsidiaries), subject only to normal year-end audit adjustments
and the absence of footnotes and such consolidating statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
that is a Responsible Officer of the Borrower to the effect that such statements
are fairly stated in all material respects

3

--------------------------------------------------------------------------------

when considered in relation to the Consolidated financial statements of the
Borrower and its Subsidiaries (or, from and after the Sixteenth Amendment
Effective Date, the Consolidated financial statements of Tesla and its
Subsidiaries); and”

Section 1.06Amendments to Section 6.02 (Certificates; Other Information).

(a)Clause (a) of Section 6.02 (Accountants’ Certificate) of the Credit Agreement
is hereby amended by adding the words “(or, from and after the Sixteenth
Amendment Effective Date, Tesla’s)” following “delivery of the Borrower’s ”
thereto.

(b)Clause (b) of Section 6.02 (Compliance Certificate) of the Credit Agreement
is hereby amended by adding the words “(or, from and after the Sixteenth
Amendment Effective Date, Tesla’s)” following “delivery of the Borrower’s ”
thereto.

(c)Clause (d) of Section 6.02 (Calculations) of the Credit Agreement is hereby
amended by adding the words “(or, from and after the Sixteenth Amendment
Effective Date, Tesla’s)” following “delivery with the Borrower’s ” thereto.

(d)Clause (g) of Section 6.02 (Annual Reports; Etc.) of the Credit Agreement is
hereby amended by adding the words “(or, from and after the Sixteenth Amendment
Effective Date, of Tesla)” following “sent to the stockholders of the Borrower ”
thereto

Section 1.07Amendment to Section 7.11 (Financial Covenants).  Clause (a) of
Section 7.11 (Interest Coverage Ratio) is hereby deleted in its entirety and
replaced with “[Reserved].”

Article II.
CONDITIONS TO EFFECTIVENESS

Section 2.01Conditions to Effectiveness.  This Amendment shall become effective
as of the Amendment Effective Date upon the receipt by the Administrative Agent
of a copy of this Amendment, in form and substance reasonably acceptable to the
Administrative Agent, duly executed by Borrower, the Required Lenders and
Administrative Agent.

Article III.
MISCELLANEOUS

Section 3.01Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

4

--------------------------------------------------------------------------------

Section 3.02Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)the representations and warranties set forth in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except for (A) those which expressly relate to an earlier date,
including for the avoidance of doubt, Sections 5.05 (which shall refer to the
most recent statements furnished pursuant to Section 6.01 of the Credit
Agreement, as applicable), 5.19, 5.20, and 5.21(b) through (h) and (B) Section
5.09(c), which inaccuracy could not reasonably be expected to have a Material
Adverse Effect).

(e)Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(f)After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(g)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05Expenses.  The Borrower agrees to promptly upon receipt of an
invoice therefor, pay all reasonable costs and expenses of the Administrative
Agent in connection with

5

--------------------------------------------------------------------------------

the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

Section 3.06Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07Continuing Effect.  Except as expressly amended, waived or otherwise
modified hereby, the Credit Agreement shall continue to be and shall remain in
full force and effect in accordance with its terms.  This Amendment shall not
constitute an amendment, consent, waiver or other modification of any provision
of the Credit Agreement not expressly referred to herein and shall not be
construed as an amendment, consent, waiver or other modification of any action
on the part of the Borrower or  the other Loan Parties that would require an
amendment, consent or waiver of the Administrative Agent or the Lenders except
as expressly stated herein, or be construed to indicate the willingness of the
Administrative Agent or the Lenders to further amend, waive or otherwise modify
any provision of the Credit Agreement amended, waived or otherwise modified
hereby for any other period, circumstance or event.  Except as expressly set
forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity.

Section 3.08Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.09Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.  Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

Section 3.10No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.11GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6

--------------------------------------------------------------------------------

Section 3.12Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.13Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[SIGNATURE PAGES TO FOLLOW]

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

By:

/s/ Reneé Marion

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

in its capacity as Lender, L/C Issuer and Swingline Lender

 

 

 

By:

/s/ G. Christopher Miller

 

Name:

G. Christopher Miller

 

Title:

Senior Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Lender

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Warren Van Heyst

 

Name:

Warren Van Heyst

 

Title:

Authorized Signatory

 

 

 

 

SILICON VALLEY BANK,

as a Lender

 

 

 

By:

/s/ Mona Maitra

 

Name:

Mona Maitra

 

Title:

Vice President

 

 

 

Signature Page – Sixteenth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

By:

/s/ Ushma Dedhiya

 

Name:

Ushma Dedhiya

 

Title:

Authorized Signatory

 

 

 

CITIBANK, N.A.

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Sarah Terner

 

Name:

Sarah Terner

 

Title:

Senior Vice President

 

 

 

NY GREEN BANK,

a division of the New York State Energy Research & Developmental Authority, as
Additional Lender

 

 

 

By:

/s/ Alfred Griffin

 

Name:

Alfred Griffin

 

Title:

President

 

 

 

Signature Page – Sixteenth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

POPPY ACQUISITION LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

 

ZEP SOLAR LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

 

SILEVO, LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

President

 

 

 

Guarantor Consent – Sixteenth Amendment to Amended and Restated Credit Agreement